Exhibit 10.10
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



                                                  ¨      Participant’s Copy
                                                  ¨      Company’s Copy


COSTAR GROUP, INC.
FORM OF RESTRICTED STOCK AGREEMENT
2007 STOCK INCENTIVE PLAN
FRENCH SUB-PLAN




To:  «Name»




CoStar Group, Inc. (the “Company”) has granted you an award of Restricted Stock
under the French Sub-Plan (the “French Sub-Plan”) of the CoStar Group, Inc. 2007
Stock Incentive Plan (the “US Plan”), as amended from time to time (together,
the “Plan”), on the terms and conditions set forth below.  This grant of
Restricted Stock is intended to qualify for the favorable tax and social
security treatment in France applicable to shares granted for no consideration
under Sections L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as
amended (“French-Qualified Restricted Stock”).  Capitalized terms used herein,
but not otherwise defined, shall have the meanings ascribed in the French
Sub-Plan.
 
1.  Grant of Restricted Stock.  The Company hereby grants to you the right (the
“Stock Grant”) to receive [_________ (______)] shares (the “Shares”) of common
shares of the Company (the “Common Shares”) free of charge, subject to the terms
and conditions set forth below.  The Date of Grant is [_________, 20__] (the
“Date of Grant”).
 
2.  Governing Plan.  This Stock Grant is subject in all respects to the
applicable provisions of the Plan, a copy of the current form of which is
attached, except as otherwise noted.  By signing this agreement (the
“Agreement”), you acknowledge that you have received and read the Plan.  This
Agreement incorporates the Plan by reference and specifies other applicable
terms and conditions.  All capitalized terms not defined by this Agreement have
the meanings given in the Plan.  Whenever a conflict may arise between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
 
3.  Vesting.  The schedule on which the Shares shall become non-forfeitable and
vested is as follows:
 
a.  
[Insert Vesting Schedule];

.
b.  
Notwithstanding anything to the contrary in the Plan, you will not have any
rights to dividends nor voting rights with respect to unvested Shares.  With
respect to vested Shares, subject to the provisions of the Plan and this
Agreement, you shall have all of the powers, preferences, and rights of a holder
of Common Shares, including the right to vote the Shares and the right to
dividends and other distributions, if any.  You agree and understand that
nothing contained in this Agreement provides, or is intended to provide, you any
protection against potential future dilution of your stockholder interest in the
Company for any reason, except as otherwise stated within the Plan.  Any stock
dividends paid in respect of any vested portion of the Shares will be subject to
the same restrictions and other terms and conditions that apply to all Common
Shares for which such stock dividends are issued.

 

--------------------------------------------------------------------------------


 
c.  
If your service as a [insert title] of [Grecam S.A.S.] [Insert appropriate
entity name] is terminated, the Stock Grant shall immediately terminate and be
cancelled to the extent it is not vested on the date of your termination, and
any Shares subject to this Agreement which have not vested on or before that
date shall be forfeited without the payment of any additional
consideration.  [For the avoidance of doubt, the foregoing shall be without
prejudice to the separate cash payments provided under Section 8 of that certain
Grecam – Director’s Remuneration Proposal, among Hugues Kirichian, Claude Ogier
and CoStar Limited, dated December 21, 2006, as amended.] [Insert last sentence,
if applicable.]

 
4.  Transfer Restrictions.  You shall not be permitted to sell, transfer,
hypothecate, pledge or otherwise dispose of any Restricted Stock:
 
a.  
prior to the expiration of a two-year period running from the applicable Vest
Date, or such other period as the Compensation Committee of the Company’s Board
of Directors (or other administrator of the Plan, the “Plan Administrator”)
informs you is required to comply with the minimum mandatory holding period
under Section L. 225-197-1 of the French Commercial Code as amended, as
applicable to employees or managing directors of subsidiaries of issuers of
French-Qualified Restricted Stock.

 
This minimum holding period shall be deemed to have been complied with if, as a
result of a merger, spin-off, tender-offer, split-off or similar reorganization
of the Company, you receive shares in exchange for vested Restricted Stock, and
you hold such shares for the unexpired balance of the holding period which was
applicable to the Restricted Stock exchanged; and
 
b.  
during any Blackout Period, which shall mean the periods

 
(i) from the tenth (10th) trading day preceding through the tenth (10th) trading
day following the date on which the consolidated accounts or annual corporate
accounts of the Company are made public, and from the date on which the
governing bodies of the Company have knowledge of information which, if made
public, could have a significant impact on the market price of the Common Shares
through the tenth (10th) trading day after such information has been made
public; or
 
(ii) or such other black-out periods applicable to the sale of Common Shares of
the Company under US insider trading legislation or imposed by the Company.
 
2

--------------------------------------------------------------------------------


 
You may not assign or transfer the Stock Grant to anyone other than by will or
the laws of descent and distribution until the Shares become vested in
accordance with Section 3 hereof and the Restricted Stock has met the holding
period requirement set forth in Section 4. a. above.  Any attempt to sell,
transfer, hypothecate, pledge or otherwise dispose of any Restricted Stock or
the Stock Grant in violation of this Section 4 shall be null and void.
 
5.  Procedure for Recording of Stock Grant and Issuance of Certificates for
Vested Shares.  This Stock Grant shall be recorded in your name in an account
with the Company but Common Shares shall not be issued to, nor title recorded in
your name until the Vest Date.  Following the Vest Date, certificates
representing Shares which have vested shall be issued in your name provided,
that (a) you have complied with any requests for representations under the Plan;
(b) the Company has received proof satisfactory to the Company that a person
seeking to receive the Shares after your death or disability, if applicable, is
authorized and entitled to receive the Shares; and (c) you have satisfied your
Withholding Obligations (as defined below). However, for the period during which
such Shares shall be subject to transfer restrictions described in Section 4. a.
above, the certificates shall remain in the custody of the Company or its
transfer agent, or be held in such other manner as the Company may otherwise
determine in order to ensure compliance with the minimum holding periods
specified above and under applicable French law. Notwithstanding the foregoing,
the Company, in its sole discretion, may also use alternatives to issuing
physical stock certificates, such as “book entry only” recordation.   At your
request, the Plan Administrator shall provide, or shall ensure that the Company
or its transfer agent provides, you with written evidence of your ownership of
the Shares which have vested.
 
The Company will round down any fractional Shares but will not make any cash or
other payments in settlement of fractional shares eliminated by rounding.  If
the Stock Grant has not then fully vested, the Company will carry forward the
fractional Shares rather than eliminating them.
 
6.  Death or Disability.
 
Upon written request from your heirs within six months of your date of death, in
a form satisfactory to the Company, the Company shall transfer any vested
Restricted Stock, and at the sole discretion of the Plan Administrator to the
extent such discretion is permitted by French law for French-Qualified
Restricted Stock, any unvested Restricted Stock under this Stock Grant to your
heirs, who shall not be required to comply with any further vesting conditions
or restrictions on the sale of such Shares, unless compliance is required for
French-Qualified Restricted Stock treatment under French law as amended.
 
In the event you become disabled as defined within the second or third
categories of disability defined in Article L341-4 of the French Code of Social
Security, the rules set forth in the preceding paragraph with respect to your
death shall apply mutatis mutandis as of the date of disability.


7.  Compliance with Securities Laws.  Upon the acquisition of any Shares
pursuant to this Agreement, you shall enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or this Agreement.  Nothing herein
obligates the Company to register or qualify the Shares pursuant to any French
or U.S. federal or state securities laws.
 
3

--------------------------------------------------------------------------------


 
8.  Compliance with Laws.  Notwithstanding any of the other provisions hereof,
you agree that the Company will not be obligated to issue any Shares pursuant to
this Agreement, if issuing the Shares would violate any provision of any law or
regulation of any governmental authority.  Notwithstanding anything to the
contrary in Section 5, the certificates representing the Common Shares issued
pursuant to this Agreement will be stamped or otherwise imprinted with legends
in such form as the Company may require with respect to any applicable
restrictions on sale or transfer.
 
9.  Withholding of Tax and Social Security Contributions.


a.  
You understand and agree that the Company has not advised you regarding your
income tax or social security contribution liability in connection with the
grant or vesting of the Shares.  You understand that you (and not the Company)
shall be solely responsible for your own tax and social security contribution
liability that may arise as a result of the transactions contemplated by this
Agreement.  The grant and vesting of the Shares shall be subject to all
applicable income tax and social security contribution withholdings.  The
Company may refuse to release the restriction on any Shares to you until you
satisfy all applicable tax and social security contribution withholding
obligations applicable to you (“Withholding Obligations”).  You acknowledge that
the Company has the right, in its discretion, to deduct and retain without
notice from shares issuable upon vesting of the Shares (or any portion thereof)
or, unless otherwise determined by the Plan Administrator, from director’s fees
or other amounts payable to you, shares or cash having a value sufficient to
satisfy the Withholding Obligations.



b.  
To the extent required by applicable French or U.S. federal, state, or local
law, you shall make arrangements satisfactory to the Company in its sole
discretion for the satisfaction of any Withholding Obligations that arise by
reason of vesting of the Shares or disposition of shares issued as a result of
such vesting.  By accepting the Stock Grant, you agree that, unless and to the
extent you have otherwise satisfied your Withholding Obligations in a manner
permitted or required by the Plan Administrator pursuant to the Plan, the
Company is authorized (but not required) to deduct and retain without notice
from the Shares in respect of the vested portion of the Shares the whole number
of shares (rounding down) having a Fair Market Value on the vesting date or, if
not a trading day, the first trading day before the vesting date (as determined
by the Company consistent with any applicable tax requirements) sufficient to
satisfy the applicable  Withholding Obligations. If the withheld shares are not
sufficient to satisfy the Withholding Obligations, you agree to pay to the
Company as soon as practicable, by cash or check or, unless otherwise determined
by the Plan Administrator, deducted from amounts payable to you, any amount of
the Withholding Obligation that is not satisfied by the withholding of  Shares
described above.  Furthermore, the Company shall have the right to deduct and
withhold any such applicable taxes from, or in respect of, any dividends or
other distributions paid on or in respect of the vested Common Shares comprising
the Shares.

 
4

--------------------------------------------------------------------------------


 
c.  
You are ultimately liable and responsible for all taxes and social security
contributions owed by you in connection with the Shares, regardless of any
action the Company takes or any transaction pursuant to this Section 9 with
respect to any Withholding Obligations that arise in connection with the Shares.
The Company makes no representation or undertaking regarding the tax treatment
of the grant, issuance, or vesting of the Shares or the subsequent sale of any
of the Shares acquired upon vesting of the Shares. The Company does not commit
and is under no obligation to structure the Common Shares to reduce or eliminate
your tax liability[, and none of the Company or any of its affiliates has any
further obligations under the second paragraph of Section 7 of that certain
Grecam – Directors’ Remuneration Proposal, among Hugues Kirichian, Claude Ogier
and CoStar Limited, dated December 21, 2006].  [Insert last clause, as
applicable.]

 
10.  Extraordinary Corporate Transactions.  You understand and agree that the
existence of this Stock Grant will not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 
11.  Data Protection. By entering into this Agreement and accepting the Stock
Grant, you (a) explicitly and unambiguously consent to the collection, use and
transfer outside the European Union, in electronic or other form, of any of your
personal data that is necessary to facilitate the implementation, administration
and management of the Stock Grant and the Plan, (b) understand that the Company
and [Grecam S.A.S.] [Insert appropriate entity name] may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number or other
identification number, nationality, job title, and details of all awards or
entitlements to Common Shares granted to you under the Plan or otherwise
(“Data”), (c) understand that Data may be transferred to any third parties,
including outside the European Union, assisting in the implementation,
administration and management of the Plan, including any broker with whom the
Shares issued upon vesting may be deposited, and that these recipients may be
located in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country; (d) authorize the
Company, its subsidiaries and its agents to store and transmit such information
in electronic form, (e) understand you may, at any time, review the Data,
request additional information about the storage and processing of Data, request
any necessary amendments to Data, or refuse or withdraw your consent herein, in
any case without cost to you, by contacting the Company in writing, and (f)
further understand that refusing or withdrawing consent may affect your ability
to participate in the Plan.

 
 
5

--------------------------------------------------------------------------------

 

 
12.  No Right to Re-appointment.  [Nothing in this Agreement restricts the right
of the Company or any of its affiliates to terminate your appointment or fail to
reappoint you as a mandataire social at any time, with or without cause.  The
termination of your appointment or failure to re-appoint you, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason
therefore, has the consequences provided for hereunder, under the Plan and under
any applicable contractual agreement.]  [Nothing in this Agreement restricts the
right of the Company or any of its affiliates to terminate your employment at
any time, with or without cause.  The termination of employment, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason
therefore, has the consequences provided for hereunder, under the Plan and under
any applicable employment or severance agreement.]  [Use applicable provision,
depending upon grantee’s position.]
 
13.  Language. If you have received this Agreement or any other document related
to the Plan or the Stock Grant translated into a language other than English and
if the translated version is different than the English version, the English
version will control.



14.  Foreign Currency Exchange Controls. To the extent required by French law,
you agree to declare in your personal income tax return all foreign accounts
holding shares issued pursuant to this Stock Grant and to declare to the
appropriate customs and excise authorities any cash or securities derived from
this Stock Grant that you import or export without the use of a financial
institution.
 
15.  Resolution of Disputes.  As a condition of this Stock Grant, you, on behalf
of yourself, your heirs, successors and personal representatives (“you and your
successors”), agree that any dispute or disagreement which may arise hereunder
shall be decided by the Plan Administrator.  You and your successors agree to
accept as binding, conclusive and final all decisions or interpretations of the
Plan Administrator concerning any questions arising under the Plan with respect
to the Stock Grant
 
16.  General.


a.  
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Stock Grant.  Any prior agreements, commitments or
negotiations concerning the Stock Grant are superseded.



b.  
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.



c.  
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the Corporate Secretary of the Company (or to the Chief Financial
Officer if either you would receive the notice or the position is vacant).  If
mailed, it should be sent by certified mail and be addressed to the foregoing
executive at the Company’s then corporate headquarters.  Any notice given to you
will be addressed to you at your address as reflected on the personnel records
of the Company.  You may change the address for notice by like notice to the
Company.  Notice will be deemed to have been duly delivered when hand-delivered,
or, if mailed, two business days after such notice is postmarked.



d.  
In the event that any provision of this Agreement is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of the
terms hereunder shall not be affected except to the extent necessary to reform
or delete such illegal, invalid or unenforceable provision.



 
6

--------------------------------------------------------------------------------

 
 
e.  
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted heirs, beneficiaries, successors and
assigns.



f.  
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction or effect.







COSTAR GROUP, INC.


By____________________________________
Name: ___________________________
Title: ____________________________

 
 
7

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


I acknowledge receipt of a copy of the attached Plan.  I represent that I have
read and am familiar with the Plan’s terms.  I accept the Stock Grant subject to
all of the terms and provisions of this Agreement and of the Plan under which it
is granted, as the Plan may be amended in accordance with its terms.  I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Plan Administrator concerning any questions arising under the Plan with respect
to the Stock Grant.




Date:                      ________________                           ________________________________________
Signature of Stock Grantee




No one may sell, transfer, or distribute this Stock Grant or the securities that
may be issued in connection with this Stock Grant without an effective
registration statement relating thereto or an opinion of counsel satisfactory to
the Company or other information and representations satisfactory to the Company
that such registration is not required.




8

--------------------------------------------------------------------------------



